Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148900                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148900
                                                                    COA: 318854
                                                                    St Clair CC: 11-001804-FC
  JUSTIN TIMOTHY COMER,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 27, 2014
  order of the Court of Appeals is considered. We DIRECT the St. Clair County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.

        YOUNG, C.J. (concurring).

         I concur in the decision to direct the prosecutor to respond to the application for
  leave to appeal and would further ask the prosecutor to address whether there is a
  temporal limit on the circuit court’s ability to correct an invalid judgment of sentence.
  See MCR 6.429(A).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2014
           s0930
                                                                               Clerk